In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-21-00001-CV
                 ___________________________

        RESPONSIVE EDUCATION SOLUTIONS, Appellant

                                 V.

SUSAN KIRSCHNER, INDIVIDUALLY, AND AS NEXT FRIEND OF A.K., A
                   MINOR CHILD, Appellee




              On Appeal from the 393rd District Court
                      Denton County, Texas
                   Trial Court No. 20-3422-393


             Before Sudderth, C.J.; Kerr and Womack, JJ.
                 Opinion by Chief Justice Sudderth
                                      OPINION

                                    I. Introduction

      Appellee Susan Kirschner, individually, and as next friend of A.K., a minor

child, sued Appellant Responsive Education Solutions (RES), an operator of open-

enrollment charter schools,1 for violating 42 U.S.C. §§ 1981, 1983 and Section 504 of

the Rehabilitation Act of 1973.2 RES filed a plea to the jurisdiction, which the trial

court granted regarding all but A.K.’s § 1983 claim. In this accelerated interlocutory

appeal, see Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8), RES argues that the trial

court erred by denying part of its plea. We agree and thus reverse that portion of the

trial court’s order and render judgment dismissing the lawsuit for want of jurisdiction.

                                   II. Background

      In 2015, Kirschner, who is white, enrolled her daughter A.K., who is black, in

the second grade at Founders Classical Academy of Flower Mound, an open-

enrollment charter school, which is owned by RES. Five years later, Kirschner,


      1
        An open-enrollment charter school is part of the state’s public school system.
Tex. Educ. Code Ann. § 12.105. RES is thus a “governmental unit” and can bring
this interlocutory appeal. See LTTS Charter Sch., Inc. v. C2 Constr., Inc., 342 S.W.3d 73,
74–75 (Tex. 2011) (citing Tex. Civ. Prac. & Rem. Code Ann. §§ 51.014(a)(8),
101.001(3)(D)).
      2
       29 U.S.C. § 794(a), commonly referred to as Section 504, prohibits disability
discrimination by recipients of federal funding. Frame v. City of Arlington, 657 F.3d 215,
223 (5th Cir. 2011); see also D.A. ex rel. Latasha A. v. Houston ISD, 629 F.3d 450, 453
(5th Cir. 2010) (explaining that Section 504 broadly prohibits discrimination against
disabled persons in federally assisted programs or activities).


                                            2
individually, and as A.K.’s next friend, initially sued RES for violating 42 U.S.C.

§ 1981 and Section 504 of the Rehabilitation Act of 1973 and for breach of contract.

        In her original petition and in her subsequently amended petition, Kirschner

alleged that the school had unfairly labeled A.K. as a problem child and had not tested

A.K. for “cognitive and behavioral performance issues, such as autism or similar

disorders,” despite Kirschner’s numerous requests that she “be tested for autism or

similar academic performance and cognitive behavioral issues so that treatment and a

behavioral plan could be implemented for [her].” Kirschner alleged that she had

“requested an assessment be done to determine [the] proper course of behavioral and

treatment plan to multiple parties” but that “the school continued its refusal to test

[A.K.].” Kirschner further complained that the school did not treat A.K. with the

same care and consideration that would have been given to her if A.K. had been

white.3 She sought actual and punitive damages, interest, court costs, and attorney’s

fees.

        RES answered with a general denial and raised a number of affirmative

defenses, including limitations and the failure to exhaust administrative remedies “for

their claims under Section 504 of the Rehabilitation Act of 1973.” Four months later,




       Kirschner also brought her own complaints about how the school treated her
        3

as a white parent of a black child, but she conceded in the trial court that limitations
barred those claims.


                                           3
RES filed a plea to the jurisdiction, asking the trial court to dismiss all of the claims

with prejudice.

      In its original plea to the jurisdiction, RES complained that limitations had run

and that immunity barred the § 1981 and breach-of-contract claims. RES also argued

that the Section 504 claim should be dismissed because it overlapped with the

Individuals with Disabilities in Education Act (IDEA), 20 U.S.C. § 1400, which

required exhaustion of remedies.

      Kirschner conceded in her response to the plea that the breach of contract

claim was improper, that limitations had run for her individual claims, and that those

claims should be dismissed. But she argued that limitations had not run for A.K.’s

claims because of A.K.’s minor status and that they had met the exhaustion

requirement “through implication” because of the “numerous requests to address

A.K.’s educational needs” that the school had ignored. She filed an amended petition

on the same day that she filed her response, adding a claim under 42 U.S.C. § 1983.4


      4
        42 U.S.C. § 1983 authorizes a civil claim for deprivation of rights and provides,
in pertinent part, that
      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress.
42 U.S.C.A. § 1983.


                                           4
      Regarding § 1983, Kirschner alleged,

      The liberty interest that [A.K.] has been deprived of is to receive [the]
      same quality education and attention to her educational needs as other
      students. Or, or in addition to, she has been deprived of her liberty
      interests to receive an education that is sufficient enough to meet her
      needs. Instead, she has been harmed by the Defendant through this
      abridgment of her rights and deprivation of her liberty interests, one of
      which[] is to remain free of gross neglect or intentional conduct, leading
      to emotional abuse and/or trauma.

      RES then filed an amended plea to the jurisdiction, adding the § 1983 claim to

its limitations5 and IDEA overlap-and-failure-to-exhaust arguments. RES asserted

that Kirschner and A.K. had failed to request a special education due process hearing

under the IDEA and that there was “no request for a hearing by ‘implication’”

because IDEA exhaustion requires findings and a decision by an administrative body.

See 20 U.S.C.A. § 1415(f)–(g) (explaining the IDEA’s exhaustion procedures), (l)

(explaining interplay between the IDEA and other federal statutes).


      5
        The applicable limitations period for a § 1983 claim is two years—the state’s
limitations period for personal injury torts. Wallace v. Kato, 549 U.S. 384, 387, 127 S.
Ct. 1091, 1093 (2007); Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a). While a minor
is generally considered to be under a legal disability, Tex. Civ. Prac. & Rem. Code
Ann. § 16.001(a)–(b), Section 16.001’s tolling provisions have not been incorporated
into the IDEA limitations scheme. See 19 Tex. Admin. Code § 89.1151(c) (2018)
(Tex. Educ. Agency, Special Education Due Process Hearings) (stating tolling of the
one-year limitations period is pursuant to 50 U.S.C. § 3936, (e) (stating that TEA must
include in the notice of procedural safeguards a statement that limitations for the
parent of a student to request an impartial due process hearing may be tolled if the
parent is an active-duty member of the armed forces or for other exceptions not
applicable here); Reyes v. Manor ISD, 850 F.3d 251, 255 (5th Cir. 2017) (“[W]e cannot
borrow a limitations provision from a different state statute when the legislature of
Texas set up a specific limitations scheme for IDEA due process hearings.”). Thus, if
the § 1983 claim is an IDEA claim in disguise, a one-year limitations period applies.

                                           5
       During the hearing on RES’s amended plea, Kirschner’s counsel argued that

“the implication of all [of Kirschner’s] numerous requests to have meetings, to have

assessments created for her daughter to see what best course of academic curriculum

should be presented to her,” was enough to meet the exhaustion requirement and,

alternatively, that § 1983 did not have an exhaustion requirement, relying on Patsy v.

Board of Regents of Florida, 457 U.S. 496, 516, 102 S. Ct. 2557, 2568 (1982).6

       After the hearing, the trial court dismissed with prejudice all of Kirschner’s

individual claims based on limitations. It dismissed with prejudice A.K.’s § 1981 claim

based on Eleventh Amendment immunity. And it dismissed with prejudice A.K.’s

Section 504 claim for failure to exhaust administrative remedies.7 However, it denied

the amended plea to the jurisdiction regarding A.K.’s § 1983 claim.

                                    III. Discussion

       In its single issue, RES argues that the trial court erred by failing to find that

A.K.’s § 1983 claim was subject to the IDEA’s exhaustion requirement because the

claim relates to RES’s alleged failure to provide A.K. with a free and appropriate

public education. RES further argues that its plea should have been granted because




       Patsy involved a § 1983 employment discrimination lawsuit against a university.
       6

457 U.S. at 498, 102 S. Ct. at 2558.
       As noted by the Fifth Circuit regarding Section 504, a child “cannot be
       7

discriminated against because of his disability until it has been demonstrated to exist.”
D.A., 629 F.3d at 455.


                                             6
it was undisputed that A.K. had not exhausted her administrative remedies under the

IDEA and that a stay to exhaust those remedies would be futile.

A. Standard of Review

      A plea to the jurisdiction is a dilatory plea, the purpose of which is generally to

defeat an action “without regard to whether the claims asserted have merit.” Mission

Consol. ISD v. Garcia, 372 S.W.3d 629, 635 (Tex. 2012). Typically, the plea challenges

whether the plaintiff has alleged facts that affirmatively demonstrate the trial court’s

jurisdiction to hear the case. Id. Whether a trial court has subject matter jurisdiction

and whether a plaintiff has alleged facts that affirmatively demonstrate a trial court’s

subject matter jurisdiction are questions of law that we review de novo. City of

Westworth Vill. v. City of White Settlement, 558 S.W.3d 232, 239 (Tex. App.—Fort Worth

2018, pet. denied) (citing Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226

(Tex. 2004)).

      When a plea to the jurisdiction challenges the pleadings, we determine if the

pleader has alleged facts that affirmatively demonstrate the trial court’s jurisdiction to

hear the cause, construing the pleadings liberally in the plaintiff’s favor and looking to

the pleader’s intent. Id. (citing Miranda, 133 S.W.3d at 226). If the pleadings do not

contain sufficient facts to affirmatively demonstrate the trial court’s jurisdiction but

do not affirmatively demonstrate incurable defects in jurisdiction, the issue is one of

pleading sufficiency and the plaintiff should be afforded the opportunity to amend.

Id. at 239–40.

                                            7
B. The Pleadings

       Kirschner alleged that the school had refused to test A.K. for “cognitive and

behavioral performance issues, such as autism or similar disorders” despite

Kirschner’s numerous requests “to multiple parties” for assessment and testing so

that a treatment and behavioral plan could be implemented and despite her

“suggest[ions] that the school take supportive action concerning her daughter.”

Kirschner complained that her requests “fell on deaf ears and thus[] were routinely

ignored” and that the school “dismissed all of her pleas for intervention.” Kirchner

stated that the school continued to refuse to test A.K. and “refused nurturing,

supportive action that would have better facilitated a healthy and constructive

academic environment” for A.K. until the end of the school year.

       Kirschner further complained that the school did not treat A.K. with the same

care and consideration that would have been given to her if A.K. had been white.

Specifically regarding § 1983, Kirschner alleged that A.K. had been deprived of

“receiv[ing] same quality education and attention to her educational needs as other

students” and of “receiv[ing] an education that is sufficient to meet her needs.” She

sought actual and punitive damages,8 interest, court costs, and attorney’s fees.



       8
        Punitive damages are not available against a governmental entity for
constitutional violations. See City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271, 101
S. Ct. 2748, 2762 (1981); McMillen v. New Caney ISD, 939 F.3d 640, 647 n.1 (5th Cir.
2019), cert. denied, 140 S. Ct. 2803 (2020).


                                             8
C. The IDEA

       The IDEA exists to ensure that all children with disabilities9 have available to

them a free appropriate public education (FAPE) that emphasizes special education

and related services designed to meet their unique needs and prepare them for further

education, employment, and independent living.              20 U.S.C.A. § 1400(d)(1)(A).

Through the IDEA, Congress offers federal funds to the states to assist in educating

children with disabilities in exchange for the states’ pledge to comply with a number

of statutory conditions, including the provision of a FAPE to all eligible children.

Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 993 (2017).

       Under the IDEA, a FAPE consists of special education and related services

that encompass instruction tailored to meet a child’s unique needs and sufficient

supporting services to permit the child to benefit from the instruction. Fry v. Napoleon

Cmty. Sch., 137 S. Ct. 743, 748–49 (2017) (referencing 20 U.S.C.A. § 1401(9)). An

       The IDEA defines a “child with a disability” as a child
       9



       with intellectual disabilities, hearing impairments (including deafness),
       speech or language impairments, visual impairments (including
       blindness), serious emotional disturbance . . . , orthopedic impairments,
       autism, traumatic brain injury, other health impairments, or specific
       learning disabilities; and . . . who, by reason thereof, needs special
       education and related services.
20 U.S.C.A. § 1401(3)(A); see Tex. Educ. Code Ann. § 29.003(b)(2) (listing
disabilities—including autism—that prevent students between ages 3 and 21 from
being adequately or safely educated in public school without the provision of special
services); see also 19 Tex. Admin. Code § 89.1040 (2018) (Tex. Educ. Agency,
Eligibility Criteria).


                                              9
“individualized education program,” (IEP) serves as the primary vehicle for providing

a child with the promised FAPE. Id. at 749. The IEP spells out a personalized plan

to meet all of the child’s educational needs and documents the child’s current levels of

academic achievement, specifies measurable annual goals for how she can make

progress in the general education curriculum, and lists the special education and

related services to be provided so that she can advance appropriately toward those

goals. Id.; see Tex. Educ. Code Ann. § 29.005 (describing Texas’s IEP).

      The IDEA allows for equitable monetary awards, such as reimbursement of

expenses like private school tuition that a family has incurred to provide special

education services when a FAPE has not been provided by the state in a timely

manner prior to the enrollment in private school. 20 U.S.C.A. § 1412(a)(10)(C)(ii). It

also allows for “compensatory awards,” which are designed to provide services

prospectively to compensate for a past deficient program. McMillen, 939 F.3d at 647.

D. Exhaustion

      To require a plaintiff to comply with the IDEA’s exhaustion requirements

when a claim is not brought under the IDEA, the relief sought under another federal

mechanism (the Constitution, the Americans with Disabilities Act, Section 504, “or

other Federal laws protecting the rights of children with disabilities”) must “also [be]

available under” the IDEA.10 Fry, 137 S. Ct. at 750. The Court held in Fry that to


      10
        In its rule of construction, the IDEA states,


                                          10
require exhaustion under the IDEA, “a suit must seek relief from the denial of a

FAPE, because that is the only ‘relief’ the IDEA makes ‘available,’” and that in

determining whether a suit “seeks” relief from such a denial, a court should look to

the substance, or gravamen, of the plaintiff’s complaint. Id. at 752.

      As further explained by the Fifth Circuit,11 “a plaintiff may invoke any federal

law to support a disabled student’s claim for an adequate education; the plaintiff just

must first exhaust under the IDEA.” McMillen, 939 F.3d at 644. When IDEA

procedures are not exhausted, a suit asserting other federal claims must be dismissed

if it seeks relief that is also available under the IDEA. Id. Further, federal courts have

interpreted § 1415(l)’s “relief available” to mean “relief for the events, condition[s], or


      Nothing in this chapter shall be construed to restrict or limit the rights,
      procedures, and remedies available under the Constitution, the
      Americans with Disabilities Act of 1990, title V of the Rehabilitation Act
      of 1973, or other Federal laws protecting the rights of children with
      disabilities, except that before the filing of a civil action under such laws seeking
      relief that is also available under this subchapter, the procedures under subsections (f)
      and (g) shall be exhausted to the same extent as would be required had the action
      been brought under this subchapter.
20 U.S.C.A. § 1415(l) (emphasis added). Subsection (f) sets out the procedure for an
impartial due process hearing. Id. § 1415(f). Subsection (g) sets out the procedure to
appeal the findings and decision rendered in the impartial due process hearing. Id.
§ 1415(g).
      11
        Precedent of the Fifth Circuit, though persuasive, is not binding on this court.
J & J Sports Prods., Inc. v. JWJ Mgmt., Inc., 324 S.W.3d 823, 830 (Tex. App.—Fort
Worth 2010, no pet.). We are only obligated to follow our supreme court and the
United States Supreme Court. Penrod Drilling Corp. v. Williams, 868 S.W.2d 294, 296
(Tex. 1993). Nonetheless, we find the Fifth Circuit’s construction of the IDEA
helpful here.


                                                 11
consequences of which the person complains, not necessarily relief of the kind the

person prefers.” Id. at 648. That is, in a suit seeking damages for a school’s failure to

provide services under the IDEA, the plaintiff must first exhaust the IDEA’s

administrative procedures created to remedy that failure in order to enforce the

IDEA’s statutory scheme. Id.

      Exhaustion is not required when the gravamen of the plaintiff’s suit is other

than the denial of a FAPE, the IDEA’s core guarantee. Fry, 137 S. Ct. at 748; see

D.A., 629 F.3d at 456 (noting that when a statutory regime already provides a

comprehensive set of remedies for the enforcement of a federal right, there is a

presumption against the availability of the more general remedial measures of § 1983).

Fry applies retroactively. See Harper v. Va. Dep’t of Taxation, 509 U.S. 86, 97–98, 113 S.

Ct. 2510, 2517–18 (1993) (stating that when the Court does not reserve the question

of whether its holding should be applied to the parties before it, an opinion

announcing a rule of federal law is retroactive).

      In Fry, a child with severe cerebral palsy was not allowed to bring her service

dog to kindergarten because the school provided a human aide who could provide to

the child equivalent support. 137 S. Ct. at 750–51. The child’s parents withdrew her

from the school, initiated home-schooling, and filed a complaint with the U.S.

Department of Education’s Office of Civil Rights (OCR), arguing that the school’s

decision had violated the child’s rights under Title II of the ADA and Section 504 of

the Rehabilitation Act. Id. at 751. OCR agreed, and the child’s parents sued the local

                                           12
and regional school districts, along with the school’s principal, for discrimination

under Title II of the ADA and Section 504 of the Rehabilitation Act. Id. at 751–52.

The district court granted the defendants’ motion to dismiss, holding that the family

had to first exhaust the IDEA’s administrative procedures, and the Sixth Circuit

affirmed on that basis. Id. at 752.

      The Court vacated the Sixth Circuit’s decision, observing that if a suit is

brought under a different statute and the remedy sought is not for the denial of a

FAPE, then exhaustion of the IDEA’s procedures is not required because the plaintiff

would not be able to acquire any relief from those procedures.12 Id. at 752, 754–55. It

remanded the case so that the Sixth Circuit could apply the Court’s new analysis and

establish to what extent the family had invoked the IDEA’s dispute resolution process

before bringing their suit. Id. at 758–59.

      The Court noted that the IDEA guaranteed individually tailored educational

services, while Title II of the ADA and Section 504 promised nondiscriminatory

access to public institutions; although all three statutes might apply, “a complaint

brought under Title II and [Section] 504 might instead seek relief for simple

discrimination, irrespective of the IDEA’s FAPE obligation.” Id. at 756.



      12
        In Fry, the Court reserved for another day the question about whether
exhaustion is required when the plaintiff complains about the denial of a FAPE but
the specific remedy she requests, such as money damages for emotional distress, is not
one that an IDEA hearing officer may award. 137 S. Ct. at 752 n.4.


                                             13
      The Court set out the following test for whether the gravamen of a complaint

against a school concerns the denial of a FAPE or instead addresses disability-based

discrimination: (1) Could the plaintiff have brought essentially the same claim if the

alleged conduct had occurred at a public facility that was not a school, i.e., a public

theater or library? (2) Could an adult at the school—an employee or visitor—have

pressed essentially the same grievance? Id. “When the answer to those questions is

yes, a complaint that does not expressly allege the denial of a FAPE is also unlikely to

be truly about that subject.” Id. “But when the answer is no, then the complaint

probably does concern a FAPE, even if it does not explicitly say so; for the FAPE

requirement is all that explains why only a child in the school setting (not an adult in

that setting or a child in some other) has a viable claim.” Id. The Court also noted

that the proceedings’ history might also identify the suit’s gravamen as the denial of a

FAPE if the parent previously initiated the IDEA’s administrative procedures by filing

a complaint and proceeding to a preliminary meeting or mediation and then a due

process hearing. Id. at 757. In Fry, the family’s pleadings did not accuse the school of

refusing to provide educational instruction and services or suggest any implicit focus

on the adequacy of the child’s education but rather alleged only disability-based

discrimination for refusing to allow the child to bring her service dog. Id. at 758.

      The IDEA has a “carefully calibrated mechanism to prevent or remedy

violations.” D.A., 629 F.3d at 456. Accordingly, the Fifth Circuit has held that

nothing in § 1415(l) indicates an intent to facilitate the expansive remedies under

                                           14
§ 1983 and that an IDEA claim cannot be asserted through § 1983. Id. The Fifth

Circuit has likewise held that the IDEA’s exhaustion requirement applies to plaintiffs

who seek damages for the denial of a FAPE. Heston, Next Friend of A.H v. Austin ISD,

816 F. App’x. 977, 983 (5th Cir. 2020) (holding that such an interpretation is necessary

so that a plaintiff cannot avoid exhaustion “merely by tacking on a request for money

damages”); see McMillen, 939 F.3d at 648 (“The statutory preference is to solve these

disputes by providing the student with her promised education, not by awarding

damages years after the problem arises in the classroom.”).

E. Application

      In her amended petition, Kirschner alleged that the school had refused to

assess and test A.K. for disabilities despite her requests and suggestions, thereby

depriving A.K. of a healthy and constructive academic environment and of the “same

quality education and attention to her educational needs as other students” and “an

education that [was] sufficient to meet [A.K.’s] needs.” We apply the test set out by

the Court in Fry: First, could A.K. have brought the same claim if the alleged conduct

had occurred at a public facility that was not a school, such as a public theater or

library? See 137 S. Ct. at 756. We think not, since a public facility that is not a school

is not specifically tasked with providing a child with a healthy and constructive

academic environment or an education. And second, could an adult at the school have

pressed the same grievance? See id. Again, we think not, because no adult could be



                                           15
deprived of a healthy and constructive academic environment or education in the

school.

      As to the other clue described by the Court—the history of the proceedings

and whether the plaintiff previously invoked the IDEA’s formal procedures to handle

the dispute, id. at 757—Kirschner alleged that she had made numerous requests “to

multiple parties” and had made suggestions that were ignored by the school. In

Texas, a parent or legal guardian must make a written request to a school’s director of

special education services or to a district administrative employee for a full individual

and initial evaluation of a student before the district must either (1) provide an

opportunity for the parent or legal guardian to give written consent for the evaluation

or (2) refuse to provide the evaluation and then give the parent or legal guardian

notice of the IDEA’s procedural safeguards. Tex. Educ. Code Ann. § 29.004(c); see 19

Tex. Admin. Code § 89.1011(b) (2018) (Tex. Educ. Agency, Full Individual and Initial

Evaluation). Viewed in the light most favorable to her and assuming that her requests

were made in writing to the appropriate school authorities, Kirschner’s pleadings

indicate that she invoked the IDEA’s procedures.13 See Fry, 137 S. Ct. at 757.



      13
        Kirschner did not allege that the school withheld any information from her
regarding the IDEA and its procedures. See Tex. Admin. Code § 89.1151(d) (2018)
(Tex. Educ. Agency, Special Education Due Process Hearings) (stating that the one-
year limit to bring an IDEA complaint “does not apply to a parent if the parent was
prevented from filing a request for a due process hearing due to: (1) specific
misrepresentations by the public education agency that it had resolved the problem
forming the basis of the request for a hearing; or (2) the public education agency’s

                                           16
      On its face, then, Kirschner’s petition seeks redress for denial of a FAPE and

indicates that she invoked, but did not exhaust, the IDEA’s procedures because she

did not first go through the hearing process to obtain findings and a decision for

which she could seek judicial review.14 See McMillen, 939 F.3d at 645 (“[C]omplaints

that a school did not adopt a plan individualized to the student’s needs sound in the

IDEA.”); see also 20 U.S.C.A. § 1415(g), (l). Accordingly, because the gravamen of

A.K.’s § 1983 claim was the denial of a FAPE—the alleged failure to provide

assessment and testing and appropriate education—the claim was subject to the

IDEA’s exhaustion requirements. See McMillen, 939 F.3d at 645. A.K.’s seeking

compensatory damages does not otherwise cause her § 1983 claim to escape the

IDEA’s orbit. See Heston, 816 F. App’x. at 983.

      Because A.K. failed to exhaust her administrative remedies before filing suit,

the trial court erred by denying RES’s plea to the jurisdiction on her § 1983 claim. We

sustain RES’s sole issue.




withholding of information from the parent that was required by 34 CFR, § 300.1, et
seq. to be provided to the parent”).
      14
         Contrary to Kirschner’s argument in her appellee’s brief—that they made a
request for a hearing through implication—IDEA exhaustion requires not only a
hearing but also findings and a decision, and there is nothing in Kirschner’s pleadings
to show that these steps were met or that Kirschner and her daughter were otherwise
prevented from pursuing them.


                                          17
                                 IV. Conclusion

      Having sustained RES’s sole issue, we reverse the portion of the trial court’s

order denying RES’s plea to the jurisdiction on A.K.’s § 1983 claim. And because

A.K.’s pleadings affirmatively demonstrate incurable defects in jurisdiction that

cannot be fixed by repleading, see City of Westworth Vill., 558 S.W.3d at 239–40, we

render judgment dismissing her § 1983 claim.



                                                   /s/ Bonnie Sudderth
                                                   Bonnie Sudderth
                                                   Chief Justice

Delivered: April 22, 2021




                                        18